       Case 2:19-cv-05437-JJT Document 71 Filed 05/27/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Elvis Garcia, et al.,                               No. CV-19-05437-PHX-JJT
10                  Plaintiffs,                          ORDER
11   v.
12   Clayton W. Coady, et al.,
13                  Defendants.
14
15          This Court approved the settlement between Plaintiff Garcia and Defendants in
16   January 2021 (Doc. 46) and set the remaining Plaintiffs’ claims for trial on June 16, 2021
17   (Doc. 55). Plaintiff Garcia thereafter filed a Motion for Attorneys’ Fees and Costs.
18   (Doc. 56.) In light of the relationship between the claims settled and those to be tried, and
19   the fact that the remaining Plaintiffs’ claims shall be tried in less than a month, presumably
20   resolving all merits issues of the matter, the Court concludes that the interest of judicial
21   efficiency dictate that it not rule on Plaintiff Garcia’s attorney fee motion until the merits
22   of the remaining Plaintiffs’ claims are resolved.
23          IT IS ORDERED denying the Motion for Attorneys’ Fees and Costs (Doc. 56) with
24   leave to refile upon resolution of the remaining Plaintiffs’ claims.
25          Dated this 27th day of May, 2021.
26
27                                          Honorable John J. Tuchi
                                            United States District Judge
28
